Citation Nr: 1029964	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for leucopenia and mild 
anemia, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for leucopenia and mild 
anemia, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for thrombocytopenia, to 
include as due to ionizing radiation exposure.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1961.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied the Veteran's claims.

In November 2009, the Board requested an advisory medical opinion 
from the Veterans Health Administration (VHA) in the matter of 
service connection for thrombocytopenia as well as leucopenia and 
mild anemia.  In a letter dated in June 2010, the Board wrote to 
the Veteran and notified him of the receipt of the VHA opinion 
and return of the case to the Board.  The Veteran was given 60 
days to submit additional argument and/or evidence in support of 
his claim.  The Veteran responded that same month.  He submitted 
additional evidence (a copy of the VHA opinion) and asked that 
the case be remanded to agency of original jurisdiction (AOJ) for 
review of the newly submitted evidence.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must 
be referred to the AOJ if such evidence is not accompanied by a 
waiver of AOJ jurisdiction.  In the present case, however, in the 
Veteran's IHP dated in June 2010 (the same day as the Veteran's 
response to the Board's June 2010 letter), his representative 
indicated that if the Board were to deny the Veteran's claims, 
then, and only then, should the Veteran's claim be remanded to 
the AOJ.  As will be discussed in greater detail below, the Board 
is granting the Veteran's service connection claims herein.  
Accordingly, the Board finds that the Veteran is not prejudiced 
thereby in the adjudication of his claims.   


FINDINGS OF FACT

1.  In service in 1958, the Veteran was exposed to ionizing 
radiation during Operation HARDTACK I, an atmospheric nuclear 
test.

2.  An unappealed August 1991 rating decision denied service 
connection for leucopenia and mild anemia.

3.  The evidence received since the August 1991 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for leucopenia and mild anemia.

4.  The competent and credible evidence of record supports a 
finding that a relationship exists between the Veteran's 
currently diagnosed leucopenia and mild anemia and his in-service 
ionized radiation exposure.

5.  The competent and credible evidence of record supports a 
finding that a relationship exists between the Veteran's 
currently diagnosed thrombocytopenia and his in-service ionized 
radiation exposure.


CONCLUSIONS OF LAW

1.  The August 1991rating decision, which most recently denied 
entitlement to service connection for leucopenia and mild anemia, 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  The evidence received subsequent to the August 1991 rating 
decision is new and material, and the claim for service 
connection for leucopenia and mild anemia is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed leucopenia and mild anemia was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed thrombocytopenia was incurred 
in military service.  38 U.S.C.A.           §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
leucopenia and mild anemia.  Implicit in his claim is the 
contention that new and material evidence which is sufficient to 
reopen the previously-denied claim has been received.  The 
Veteran also seeks entitlement to service connection for 
thrombocytopenia.

Although the RO reopened the Veteran's leucopenia and mild anemia 
claim in the November 2007 rating decision, the question of 
whether new and material evidence has been received is one that 
must be addressed by the Board, notwithstanding a decision 
favorable to the Veteran that may have been rendered by the RO.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].  

The Board will first discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claims in July 2007.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claims.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced July 2007 VCAA letter, as required by the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's 
leucopenia and mild anemia claim and granting both this claim and 
the thrombocytopenia claim.  It is not the Board's responsibility 
to assign a disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any notice 
defect with respect to the assignment of an initial disability 
rating and/or effective date when effectuating the award, and the 
Board is confident that the Veteran will be afforded appropriate 
notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issues on appeal.


Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including anemia, leucopenia, and 
thrombocytopenia, when such are manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service-connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  See 38 C.F.R. § 
3.311(b)(2).  These diseases include: all forms of leukemia, 
except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; 
breast cancer; lung cancer; bone cancer; liver cancer; skin 
cancer; esophageal cancer; stomach cancer; colon cancer; 
pancreatic cancer; kidney cancer; urinary bladder cancer; 
salivary gland cancer; multiple myeloma; posterior subcapsular 
cataracts; non-malignant thyroid nodular disease; ovarian cancer; 
parathryroid cancer; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.   

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2) (2009).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See    66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in January 2007, the 
claim will be adjudicated by applying the revised section 3.156, 
discussed immediately below.
New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim. There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
Veteran in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Claim to Reopen for leucopenia and mild anemia

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed August 1991 rating decision.

At the time of the August 1991 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, service personnel records, and private treatment 
records.

The Veteran's service treatment records are absent any complaints 
of or treatment for leucopenia and mild anemia.

The Veteran's service personnel records show that he was exposed 
to gamma radiation from April 1958 to August 1958 while serving 
in Operation HARDTACK I.  His total gamma radiation dosage was 
measured at 0.643 REM.

Private treatment reports of H.M.H., M.D., indicate that the 
Veteran was first diagnosed with leucopenia in September 1986.  
On several occasions Dr. H.M.H. noted the Veteran's exposure to 
radiation.  In October 1986, Dr. H.M.H. stated that the Veteran 
has "slightly hypocellular marrow ... whether it is related to 
radiation or not cannot be determined."  

In August 1991, the RO denied the Veteran service connection for 
leucopenia and mild anemia.  In rendering its decision, the RO 
indicated that "no evidence of notable condition related to 
service on any basis; no evidence of radiogenic or presumptive 
radiogenic condition." 

The Veteran was informed of the August 1991 rating decision by 
letter from the RO dated in September 1991.  He did not appeal.

In January 2007, the Veteran requested that his claim be 
reopened.  After the RO determined that new and material evidence 
had been submitted to reopen the Veteran's claim and then denied 
the claim on the merits in the November 2007 rating decision, 
this appeal followed.  The evidence added to the record since the 
August 1991 rating decision consists of the Veteran's statements, 
private treatment records dated in November 2006, and a VHA 
opinion.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 1991 because the evidence 
did not indicate a relationship between the Veteran's diagnosed 
leucopenia and mild anemia and his in-service radiation exposure.  
The unappealed August 1991 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection may 
only be reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e., after August 1991] 
evidence bears directly and substantially upon the specific 
matter under consideration.  

In reviewing the evidence added to the claims folder since the 
August 1991 denial, the Board finds that additional evidence has 
been submitted which is sufficient to reopen the Veteran's claim, 
specifically evidence demonstrating a relationship between the 
Veteran's leucopenia and mild anemia and his in-service radiation 
exposure.  In particular, Z.Y., M.D., recommended in a November 
2009 VHA opinion that the Veteran be granted service connection 
for his leucopenia and mild anemia.  

In short, the additionally submitted evidence showing a 
relationship of the Veteran's current leucopenia and mild anemia 
to his in-service radiation exposure serves to fulfill the 
crucial, but heretofore missing, element of medical nexus.  As 
such, this evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that new and material evidence pertaining to 
the existence of a relationship of leucopenia and mild anemia to 
military service has been submitted.  The Veteran's claim for 
entitlement to service connection for leucopenia and mild anemia 
is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claims of Service Connection for Leucopenia and Mild Anemia and 
for Thrombocytopenia 

Because the outcome as to issues of entitlement to service 
connection for leucopenia and mild anemia as well as for 
thrombocytopenia involve the application of virtually similar law 
to similar facts, the Board will address the two issues together.

The Veteran seeks service connection for leucopenia and mild 
anemia as well as for thrombocytopenia.  In essence, he contends 
that exposure to ionizing radiation in service caused or 
contributed to his leucopenia and thrombocytopenia.  See, e.g., 
the Veteran's VA Form 9 dated in July 2008.  He bases his 
contention on the presence aboard Operation HARDTACK I from April 
1958 to August 1958.

The Board will address in turn the three methods, discussed in 
detail above, through which service connection based upon 
radiation exposure may be granted (i.e. § 3.309(d), § 3.311, and 
Combee). 

First, as noted above, in order to establish presumptive service 
connection for the service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), the Veteran must be diagnosed with a 
disease listed in 38 C.F.R. § 3.309(d)(2), and have been a 
radiation-exposed Veteran who participated in a radiation-risk 
activity as such terms are defined in the regulation.  See 
38 C.F.R. § 3.309(d)(3) (2009).  The Veteran is a "radiation-
exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) because, 
in 1958 he participated in Operation HARDTACK I, an atmospheric 
nuclear test.

Although it is undisputed that the Veteran was a radiation-
exposed veteran, neither leucopenia and mild anemia nor 
thrombocytopenia are listed in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board therefore 
finds that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the Veteran's service 
connection claims on appeal.  

Second, a claim may also be established under 38 C.F.R. § 3.311, 
if the veteran was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic diseases 
listed, and the disease became manifested during the requisite 
latency period.  See 38 C.F.R. § 3.311(b).  Crucially, however, 
neither leucopenia and mild anemia nor thrombocytopenia are 
radiogenic diseases under this section.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation exposure 
do not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee, 34 F.3d. at 
1043-1044; see also 38 C.F.R. § 3.303(d) (2009).  Accordingly, 
the Board will proceed to evaluate the Veteran's claim under the 
regulations governing direct service connection.  

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), private treatment records from Dr. 
H.M.H. document diagnoses of leucopenia and anemia.  Further, a 
private treatment report from E.S., M.D., dated in November 2006 
provides a diagnosis of thrombocytopenia.  Hickson element (1) 
is, therefore, satisfied as to both claims.

With respect to Hickson element (2), the Board will address 
disease and injury separately.

Concerning in-service disease, the Veteran's service treatment 
records do not indicate any complaints of or treatment for either 
leucopenia and mild anemia or thrombocytopenia.  Further, the 
record does not reflect medical evidence showing any 
manifestations of these diseases during the one-year presumptive 
period after separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  The first documented complaint or diagnosis of 
leucopenia was in September 1986, over 25 years after the Veteran 
left military service.  Additionally, the first documented 
complaint or diagnoses of thrombocytopenia was in November 2006, 
over 45 years after the Veteran left military service.

Concerning in-service injury, as discussed above, the evidence of 
record shows that the Veteran was exposed to ionizing radiation 
during his period of military service.  Hickson element (2) is 
therefore met to that extent.  There is no suggestion of any 
other possible in-service cause of the Veteran's leucopenia and 
mild anemia or thrombocytopenia. 

With respect to element (3), medical nexus, for reasons expressed 
immediately below the Board finds that the medical evidence in 
this case shows that there existed a contributory relationship 
between the Veteran's in-service ionized radiation exposure and 
his leucopenia and mild anemia as well as his thrombocytopenia, 
and that service connection is therefore warranted as to both of 
these claims.  

In November 2009, due to the complexities of the medical issues 
involved, the Board, pursuant to 38 C.F.R. § 20.901 (2009), 
requested a VHA opinion from an oncologist to address the 
following question:

Is it as likely as not (i.e. a probability of 50 percent) 
that the Veteran's thrombocytopenia and/or leucopenia are 
due to his military service or any incident thereof, 
specifically in-service radiation exposure? 

The Board finds that the answer to the question posed to the VHA 
reviewer, Dr. Z.Y., has arguably been answered in the Veteran's 
favor as to both claims.

Specifically, Dr. Z.Y. recommended that the Veteran be granted 
service connection for his cytopenias, to include his leucopenia 
and mild anemia as well as his thrombocytopenia.  Her rationale 
was based on a review of the Veteran's claims folder and 
pertinent medical records.  She specifically discussed the 
chronology of the Veteran's in-service radiation exposure and his 
subsequent complaints in the 1970's of having a low white blood 
cell count.  She further addressed the Veteran's September 1986 
and November 2006 bone marrow reports and the history of 
peripheral blood cytopenias, which she opined to be suggestive of 
myelodysplasia/Myelodysplastic syndrome (MDS)/bone marrow failure 
syndromes.
 
Dr. Z.Y. then cited medical literature detailing the effects of 
MDS.  Pertinently, the medical literature revealed that patients 
who suffer from MDS are prone to develop low circulating mature 
blood cells.  These cells can be white blood cells, red blood 
cells, platelets, or all three lineages.  The condition is 
progressive, and low cell counts can result in anemia, 
thrombocytopenia or leucopenia with resultant propensity to 
infections, bleeding or the sequelae of anemia.  Further, 
myelodysplasia has been reported with radiation exposure.  Dr. 
Z.Y. cited a study of over 80,000 A-Bomb survivors in Nagasaki to 
assess the incidence of MDS and its relation with A-Bomb exposure 
status.  Notably, in a preliminary analysis the study confirmed 
162 cases of MDS during 1980 to 2004, and the median age at 
diagnosis was 71 years old.  The authors of the study suggested 
that A-Bomb radiation may affect the occurrence of MDS and in A-
Bomb survivors even more than 50 years after the explosion.  
Finally, Dr. Z.Y. documented a study of the use of radiation 
therapy alone in the treatment of patients with spondylitis who 
subsequently developed refractory anemia consistent with a 
diagnosis of some form of MDS.  

Dr. Z.Y. indicated that her review of the medical literature 
discussed above was highly suggestive of an association between 
radiation exposure and the development of myelodysplasia, a 
condition that can result in mono, bicytopenias, and 
tricytopenias.  However, she was not able to determine from her 
review of the medical literature how much radiation is required 
or how long after radiation exposure bone marrow changes of 
myelodysplasia develop.  In any event, Dr. Z.Y. reasoned that the 
Veteran's bone marrow biopsy results are suggestive of MDS, it is 
possible that the Veteran's thrombocytopenia/bicytopenia is due 
to myelodysplasia, and that myelodysplasia and bone marrow 
failure syndromes may be associated with radiation exposure.  She 
therefore recommended that the Veteran be granted service 
connection for his cytopenias, to include his leucopenia and mild 
anemia as well as his thrombocytopenia.   

The opinion of Dr. Z.Y. appears to have been based upon a 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history and medical condition.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].

Finally, the Board notes that there is no medical evidence which 
demonstrates the Veteran's leucopenia and mild anemia or 
thrombocytopenia are not related to in-service ionizing radiation 
exposure.  The United States Court of Appeals for Veterans Claims 
(Court) has cautioned against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted.  The 
Court specifically indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim. See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

Thus, the competent medical evidence of record indicates the 
Veteran's leucopenia and mild anemia as well as his 
thrombocytopenia are related to his in-service ionizing radiation 
exposure.  Hickson element (3), medical nexus, has accordingly 
been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for leucopenia and mild anemia 
as well as service connection for thrombocytopenia are warranted.  
The benefits sought on appeal are granted.


ORDER

The claim for service connection for leucopenia and mild anemia, 
to include as due to ionizing radiation exposure, is reopened.

Entitlement to service connection for leucopenia and mild anemia, 
to include as due to ionizing radiation exposure, is granted.

Entitlement to service connection for thrombocytopenia, to 
include as due to ionizing radiation exposure, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


